IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                                 FILED
                                                                              January 12, 2009

                                         No. 08-51159                      Charles R. Fulbruge III
                                                                                   Clerk

UNITED STATES OF AMERICA

                                                     Plaintiff-Appellee
v.

CHARMAINE D WHEELER

                                                     Defendant-Appellant



                     Appeal from the United States District Court
                          for the Western District of Texas
                               USDC No. 1:03-CR-304


Before HIGGINBOTHAM, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:*
       The defendant in this criminal prosecution was convicted of possession
with intent to distribute cocaine. This court dismissed her direct appeal for lack
of jurisdiction. United States v. Wheeler, No. 04-50987 (5th Cir. November 3,
2004). She then filed a motion to vacate her sentence, which the district court
denied on July 21, 2005. No appeal was taken. On April 17, 2007, she filed a
motion for reduction of her sentence pursuant to 18 U.S.C. § 3582(c)(2). The
district court denied the motion on November 28, 2007. She then filed a series

       *
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
of motions attempting to force the government to turn over various documents,
including a motion to compel discovery.      The district court denied all the
motions, the last one on October 17, 2008. The defendant then filed a notice of
appeal on November 3, 2008. As the district court found, the purported motion
in a closed case is “a meaningless, unauthorized motion” with no statutory or
legal basis. United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).
      AFFIRMED.